Citation Nr: 1810900	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  12-33 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1979 to March 1982 and November 1990 to June 1991 with additional subsequent duty in the National Guard.  The appellant is the Veteran's surviving spouse.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  During the course of the appeal, the claims file was transferred to the RO in Roanoke, Virginia.  

The appellant testified before the undersigned Veterans Law Judge during a June 2014 Board hearing; a transcript is of record. 

In November 2014, the Board remanded the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C. § 1318 for additional evidentiary development.  In September 2015, the case was returned to the Board and both issues were denied.  The appellant appealed the September 2015 Board decision on the issue of entitlement to service connection for the cause of the Veteran's death to the United States Court of Appeals for Veterans Claims (Court).  Counsel for the appellant and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  An Order of the Court dated May 13, 2016 granted the motion and remanded that issue to the Board.  Subsequently, the Board remanded the issue for further development in August 2016.  The case has now been returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in order to obtain a medical opinion in accordance with the requirements under 38 U.S.C. § 5103A(a)(2), which provides that VA has a duty to assist the claimant in developing claims.  This is needed, in part, as a result of evidence received as a result of the last Remand development.

More specifically, as pointed out in the May 2016 Court order, in cause of death determinations, the duty to assist necessitates that VA "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim" unless "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood v. Peak, 520 F.3d 1345, 1348 (Fed.Cir. 2008) (quoting 38 U.S.C. § 5103A(a)(2)).  See also Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed.Cir. 2008).  

The review of the Veteran's now available service treatment records (STRs) reveals that the Veteran sought treatment for stomach pain as early as January 1982 and was found to have upper gastrointestinal ulcer crater.  At the February 1982 Chapter 13 medical examination, the Veteran was noted to have problems with stomach, liver, or intestine, blood pressure, recent weight change, and depression.  Moreover, a November 1990 STR notes that the Veteran reported not being able to "keep any food in his stomach" and low back pain on the left side; he also reported that he was having 2 days of nausea and vomiting.  The record indicates that the Veteran sought medical treatment for his stomach and back pain consistently at least until 1994.  Even in the 2000's and later, the medical evidence of record shows that the Veteran continued to complain about his low back pain, but the cause of the pain was not determined even after diagnostic testing such as x-ray, which found scoliosis on the left side.  

The evidence indicates that the Veteran's health deteriorated acutely starting from May 2009.  Initially, he was discharged from the hospital with diagnosis of gastric ulcer, but he returned to the hospital two weeks later for having mid abdominal pain for 2 months.  He stated that after eating, he felt notch in the stomach and pain radiating to his back.  In June 2009, he was diagnosed with terminal pancreatic cancer, metastasized to the liver.  In September 2009, he came to the hospital on an appointment.  After the appointment ended, while he was sitting in the waiting room, he complained of pain in his left leg and feeling of numbness on the left side of his body.  The Veteran passed away on the next day and the cause of death was determined to be the metastasized pancreatic cancer.  

In the June 2014 hearing, the Veteran's surviving spouse asserted that she saw the Veteran suffered from abdominal symptoms since she met him in the mid 1990's and that these abdominal symptoms, which the Veteran told her existed in service, are related to the Veteran's pancreatic cancer.  In view of the evidence now of record, and in view of these contentions, a medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a medical opinion from a VA oncologist to address the nature and etiology of the Veteran's in-service abdominal disability and low back pain and their connection, if any, to his pancreatic cancer.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  

The examiner should provide an opinion, based on the record, regarding: 

whether it is at least as likely as not (a 50 percent or greater probability) that: the Veteran's abdominal condition and/or low back pain in service, if any, is related to or caused/contributed substantially or material to his pancreatic cancer.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

2. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the appellant, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


